

[ ] = Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.
Exhibit10.2




AMENDMENT NUMBER NINE TO AMENDED AND RESTATED
WAFER SUPPLY AGREEMENT


This Amendment Number Nine (the "Amendment"), is effective as of February 6,
2019 (the "Amendment Effective Date"), and amends the Amended and Restated Wafer
Supply Agreement that is effective as of April 1, 2003 as further amended by
Amendment Number One, that is effective August 11, 2004, Amendment Number Two,
that is effective April 1, 2008, Amendment Number Three, that is effective June
9, 2008, Amendment Number Four, that is effective as of June 13, 2008 and
Amendment Number Five, that is effective as of November 14, 2008, Amendment
Number Six, that is effective as of November 1, 2015, Amendment Number Seven,
that is effective as of August 8, 2016 and Amendment Number Eight, that is
effective as of July 26, 2018 (the "Agreement"), by and between Lapis
Semiconductor Co., Ltd., a Japanese corporation having its registered head
office at 2-4-8 Shinyokohama, Kouhoku-ku Yokohama 222-8575 Japan (“Lapis”), and
Power Integrations International, Ltd. ("PI") a Cayman Islands corporation
having its principal place of business at 4th Floor, Century Yard, Cricket
Square, Elgin Avenue, P.O. Box 32322, Grand Cayman K Y 1-1209. Unless
specifically designated otherwise, capitalized terms used herein shall have the
same meanings given them in the Agreement.
RECITALS


WHEREAS, PI and LAPIS desire to amend the terms of the Agreement; and
WHEREAS, in accordance with Section 18. 10 of the Agreement, the Agreement may
be amended only by an instrument in writing duly executed by authorized officers
of LAPIS and PI.
Now, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby amend the Agreement as follows:


AGREEMENT


1.
Any previous draft or version of Amendment Number 9 is superseded by this
Amendment.

2.
Section 1.28, which was added by the Amendment Number 6 to the Amended and
Restated Wafer Supply Agreement, is deleted its entirety and replaced with the
following:



1
Amendment 9



--------------------------------------------------------------------------------




1.28    [ ] Wafer
[ ] Wafer is defined by the [ ] form.
3.
In Article 16 Consignment of Manufacturing Equipment.

The line “set forth in the Proposal of Exhibit D” found in Article, 16 section
16.1, of the Amended and Restated Wafer Supply agreement with an effective date
April 1, 2003 shall be deleted.


IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives, effective as of the Amendment Effective
Date.


LAPIS SEIMICONDUCTOR CO., LTD.
 
POWER INTEGRATIONS
INTERNATIONAL, LTD.
Signature: /s/ Akira Yamazaki
 
Signature: /s/ Raja Petrakian
Name: Akira Yamazaki
 
Name: Raja Petrakian
Title: General Manager
 
Title: President, PIIL





2
Amendment 9